Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-9 and 11-19 are allowable.

The following is an examiner’s statement of reasons for allowance: with respect to claim 1, the recitation of an encapsulation assembly comprising a first fixed glass, a second slidably connected glass, an encapsulation component, a plastic guiding rail, a sealing strip, and a decorative layer in that one end of the plastic guiding rail is fixedly connected to an edge of the first glass and an opposite end of the plastic guiding rail is provided with a guiding groove for the second glass, a sealing strip is fixed between upper and lower walls forming the guiding groove, a side of the plastic guiding rail facing an outside of a vehicle is provided with the decorative layer and a gap between the decorative layer and the encapsulation component is greater than 0.5mm and is in contact with the upper wall or with respect to claim 11, the decorative layer is in direct contact with an entire upper surface of the upper wall is seen as an unobvious improvement over the art of record along with the applicant’s arguments dated 12/6/2021 which specifically addresses support for the claims to read over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634